Appellant was convicted of making serious threats to take the life of his wife, from whom he was separated, and his punishment fixed at a fine of $100 and confinement in the county jail for one day. By bill of exceptions number 1 appellant complains of the court permitting defendant's wife to testify against him in reference to serious threats. The statute provides that when the offense is against the wife, she is a competent witness, and certainly this offense comes within that exception. The evidence is conflicting as to whether the threats were seriously made. But we hold that the evidence for the State is sufficient to support the conviction. Appellant's special charge number 2 is substantially covered by the main charge of the court.
No error appearing in the record, the judgment is affirmed.
Affirmed.